DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 8,922,891 to Noguchi (hereinafter Noguchi) in view of US Pat. No. 8,787,746 to Yasuda (hereinafter Yasuda).
Regarding claim 1, Noguchi discloses an optical apparatus (Fig. 1) comprising: a pair of objective optical systems (“lenses L2L, L3L, and L4L constitute the left objective optical system, and the lenses L2R, L3R, and L4R constitute right objective optical system”, Fig. 1) which light from an observed object enters; a pair of eyepiece optical systems (“L6L and L6R denote left and right eyepiece lenses of the left and right eyepiece optical systems”, Fig. 4) having optical axes decentered from optical axes of the pair of objective optical systems (Fig. 4); an image stabilization (“Reference numeral 2 denotes an image stabilizer unit (vibration correction unit), which includes the left and right fixed lenses L3L and L3R, and the left and right movable lenses L4L and L4R”, Fig. 5) base member (base member 31, Fig. 1,2, 5) provided between the pair of objective optical systems and the pair of eyepiece optical systems; a pair of image stabilization optical systems (sub-elements of image stabilization 2 functionally related to stabilization including lenses L4R and L4L); a movable member (movable barrel 32 with coil and magnet arrangements, Fig. 1-2) configured to hold the pair of image stabilization optical systems and to move relative to the image stabilization base member (col. 8, ln. 6-34); a pair of first driving force generators (driving coils 45P, Figs. 1-2, 5) configured to generate a driving force to the movable member in a first direction orthogonal to the optical axes of the pair of objective optical systems (”an actuator configured to move the movable barrel 32 in two directions on a plane orthogonal to the optical axis direction and a position detection of the actuator in the image stabilizer unit 2”; col. 7, ln. 57-60); and a second driving force generator (driving coil 45Y, Figs. 1-2, 5) configured to generate a driving force to the movable member in a second direction orthogonal to the optical axes of the pair of objective optical systems and the first direction (”an actuator configured to move the movable barrel 32 in two directions on a plane orthogonal to the optical axis direction and a position detection of the actuator in the image stabilizer unit 2”; col. 
Noguchi discloses the claimed invention as cited above though does not explicitly disclose: wherein the second driving force generator is provided between the pair of image stabilization optical systems.
Yasuda discloses the second driving force generator is provided between the pair of image stabilization optical systems (coils 5053, 5054, 5043, and 5044 are distributed on all sides of the image stabilization movable member, Fig. 16). 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a second driving force generator between optical stabilization systems as taught by Yasuda with the system as disclosed by Noguchi.  The motivation would have been to avoid interference with the optical path of the correcting lens (col. 21, ln. 42-45).
Regarding claim 2, Noguchi discloses a regulating member (three ball housings 31aL and ball contact surfaces 32aL, Figs. 1-2) that regulates a movement of the movable member in a direction orthogonal to the optical axes of the pair of objective optical systems, wherein at least part of the second driving force generator overlaps with the regulating member in the direction orthogonal to the optical axes of the pair of objective optical systems (Fig. 1, 2, 5).
Regarding claim 3, Noguchi discloses the pair of first driving force generators is configured to adjust an interval between the optical axes of the pair of eyepiece optical systems, and to position the pair of eyepiece optical systems at a phase decentered from the pair of objective optical systems (”an actuator configured to move the movable barrel 32 in two directions on a plane orthogonal to the optical axis direction and a position detection of the actuator in the image stabilizer unit 2”; col. 7, ln. 57-60). Movement in a plane orthogonal to the 
Regarding claim 4, Noguchi discloses the second direction is parallel to a line connecting the optical axes of the pair of objective optical systems (”an actuator configured to move the movable barrel 32 in two directions on a plane orthogonal to the optical axis direction and a position detection of the actuator in the image stabilizer unit 2”, Figs. 1-2, 5; col. 7, ln. 57-60). As the adjustment plane is orthogonal to the optical axes, a first and second direction may be chosen such that one is parallel to any particular direction within the plane. 
Regarding claim 5, Noguchi discloses the second driving force generator includes at least one coil (driving coil 45Y, Figs. 1-2, 5) provided on the movable member (movable barrel 32, Fig. 1-2), a first magnet (magnets 46 and 47, Figs. 1-2) provided on the image stabilization base member (barrel 31, Fig. 1-2) and opposite to the coil, and a second magnet opposed to the coil on a side opposite to the first magnet (Figs. 1-2).
Regarding claim 6, Noguchi discloses a focusing unit configured to provide focusing by moving the pair of objective optical systems along the optical axes of the pair of objective optical systems, wherein the focusing unit is provided in a range connecting the pair of first driving force generators when viewed from a direction orthogonal to the optical axes of the pair of objective optical systems (“Reference numeral 13 denotes a focus support fixed onto the objective optical system, movably supported relative to the flat portion 10b of the base member 10 in the optical axis direction and guided by the guide mechanism”, Fig. 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872